Citation Nr: 1705249	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-11 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected generalized anxiety disorder with memory loss.

2. Entitlement to an initial rating in excess of 10 percent for service-connected uterine fibroids with vaginitis prior to January 16, 2016.

3. Entitlement to an initial compensable rating for service-connected bilateral pes planus and plantar fasciitis.

4. Entitlement to an initial compensable rating for service-connected alopecia, also claimed as seborrheic dermatitis of the scalp.

5. Entitlement to an initial rating in excess of 10 percent for service-connected lumbar sprain with mild degenerative joint disease.

6. Entitlement to an initial compensable rating for service-connected left knee strain with arthritis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to January 2011 and from February 2001 to November 2009.

These matters are on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that granted entitlement to service connection and assigned the initial ratings for the above claims.

Although the Veteran initially requested to testify before the Board, in a December 2016 correspondence, she withdrew her request.

In a May 2016 rating decision, the RO increased the Veteran's rating for uterine fibroids to 30 percent, the maximum rating under the applicable diagnostic code, effective January 16, 2016.  Since this increase did not constitute a full grant of the benefit sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue has been rephrased as above to reflect the Veteran's current claim.

The issues of entitlement to an increased rating for bilateral pes planus, alopecia, lumbar sprain, and left knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 24, 2016, the Veteran's generalized anxiety disorder with memory loss was manifested by weekly panic attacks and sleep impairment, but she maintained good relationships with family and friends and maintained employment.  

2. From July 24, 2016, the Veteran's generalized anxiety disorder with memory loss is manifested by panic attacks more than once a week, impaired short-term memory, and difficulty understanding complex commands but does not cause occupational and social impairment with deficiencies in most areas. 

3. From December 1, 2009, the Veteran's uterine fibroids with vaginitis were manifested by symptoms only partially controlled by continuous treatment.  


CONCLUSIONS OF LAW

1. Prior to July 24, 2016, the criteria for a disability rating in excess of 30 percent for service-connected generalized anxiety disorder with memory loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9413 (2016).

2. From July 24, 2016, the criteria for a disability rating of 50 percent, but no higher, for service-connected generalized anxiety disorder with memory loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9413 (2016).

3. The criteria for an initial disability rating of 30 percent for uterine fibroids with vaginitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.116 Diagnostic Code 7613 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  The duty to notify has been met.  See March 2010 VCAA correspondence.  Additionally, this appeal arises from disagreement with the initial evaluations following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations with respect to the issues being decided herein.  The examiners considered the relevant history, provided a detailed description of the condition being reviewed, and provided well-grounded rationales to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Anxiety Disorder

The Veteran's anxiety disorder with memory loss is rated as 30 percent disabling.  By correspondence dated in October 2016, the Veteran's representative requested an initial 70 percent disability rating.

Anxiety disorder is rated under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  Under these criteria, a 30 percent rating for anxiety disorder is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating for anxiety disorder is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for anxiety disorder is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2016).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders.

One factor for consideration is the GAF score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

During the VA examination in August 2010, the Veteran stated that she experienced a lot of anxiety related to being an overachiever.  She described heart palpitations and sweating with deadlines or anything time sensitive.  She also indicated that she experienced sleeplessness because she was always thinking about her "to do" list.  The Veteran stated that she does yoga and prioritizes to help decompress.  At that time, she was working in administration.  She noted that she missed considerable time from work, estimating about 3 hours per week, but was able to make up the hours by working extra.  She indicated that she was married and that her relationship with her spouse was "wonderful".  She additionally noted a daughter with whom she had a good relationship.  The Veteran described regular interactions with family and friends, including her parents who visited every three months from out of town.  She saw her sister and two brothers who lived nearby at least once a week.  For leisure activities, she said she enjoyed massages, movies, shopping, and relaxing.  She denied any incidences of violence or assaultiveness in the previous year.  On observation, the Veteran was well-groomed with appropriate attire.  There was no evidence of psychomotor abnormalities.  There was no impairment of thought process or communication, and thought process was organized and goal-directed.  The Veteran denied delusions, hallucinations, and paranoid ideation.  Her behavior was appropriate and she was oriented to person, place, and time.  She reported mild to moderate short-term memory impairment but stated it was "under control" as she wrote notes to remember things.  She denied obsessive or ritualistic behavior.  The Veteran's speech was normal and she denied panic attacks.  She denied sad mood, loss of interest in activities, and anhedonia.  She endorsed excessive anxiety and worry, getting tired easily, mild difficulty concentrating, feeling irritable, feeling tension, and sleep disturbance.  The examiner described the Veteran's symptoms as mild to moderate and assigned a GAF score of 68.  

The Veteran submitted a Mental Disorders Disability Benefits Questionnaire from her physician, M.C., MD, dated in January 2016.  Dr. M.C. attributed the Veteran's excessive worry, irritability, poor focus and concentration, and difficulty falling and staying asleep to her generalized anxiety.  Overall, Dr. M.C. found the Veteran's generalized anxiety caused occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Dr. M.C. also indicated that the Veteran was prescribed medication for her generalized anxiety.  The Veteran endorsed a depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and difficulty adapting to stressful circumstances. 

On her substantive appeal, VA Form 9, the Veteran noted that she was unable to focus and that she had to write notes to remember things to accomplish.  She also indicated that her productivity at work was decreasing and she often had to stay late to keep up.

Based on the above, the Board finds that an initial rating in excess of 30 percent is not warranted for the Veteran's generalized anxiety disorder with memory loss.  The record shows that the Veteran maintained close relationships with her husband and daughter and even enjoyed spending time with family and friends regularly.  She noted that she used yoga to decompress.  She indicated that she had panic attacks at most weekly or less often and was described as generally capable of self-care.  The 2010 examiner specified that the Veteran's symptoms were mild.  A GAF score of 68 reiterates the mild classification of the Veteran's symptoms.  Although she noted some difficulty with short-term memory, the Veteran indicated that it was "under control" and indicated that she was able to maintain her employment.  

In a July 2016 letter, Dr. M.C. stated that the Veteran's generalized anxiety symptomatology had worsened in the previous 6 to 9 months.  The Veteran reported excessive worry, irritability, and feeling overwhelmed often.  She also noted panic attacks approximately 3 or 4 times a week.  The Veteran indicated that she experienced increasing difficulty with focus and concentration, making it difficult for her to understand complex commands at work.  This has resulted in written warnings from her supervisor.  The Veteran also reported memory loss, resulting in difficulty remembering to complete tasks at home at work, including missing deadlines.  She said she will often begin tasks that she is unable to finish and has multiple tasks in various stages of completion.  She reported poor motivation, depressed mood, anhedonia, poor sleep, and overall feelings of worthlessness and guilt.  While she was previously "very involved" in her sorority, she was decreasingly involved and did not felt comfortable taking on new tasks.  Her social and work functioning had deteriorated.  Dr. M.C. stated that she referred the Veteran to a counselor to help her with coping skills and cognitive behavior therapy.   

An October 2016 letter from the Veteran's spouse, H.T., notes that while the Veteran used to be well-organized and confident, she now has panic attacks over small issues.  He indicated that when she has a panic attack, she will shake, cry, and have trouble breathing.  He observed that she is nervous a lot and requires medication to sleep.  H.T. further indicated that the Veteran has memory loss, asking the same question multiple times and having to write things down to remember them.  He worried that the Veteran's anxiety would interfere with her employment.  H.T. stated that the Veteran was "very involved" in different community service groups and has held leadership positions in them.  However, she stepped down from the leadership positions due to her anxiety.  

Based on the above, the Board finds that a 50 percent disability rating is warranted from July 24, 2016, the date the evidence first shows a worsening of the Veteran's symptoms.  In Dr. M.C.'s letter, she notes the Veteran's symptoms, including panic attacks more than once a week, short-term memory impairment, and difficulty understanding complex commands.  

However, at no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 70 percent rating or higher.  The Veteran has experienced anxiety, memory impairment, and disturbances of motivation and mood.  However, medical and lay evidence of record presented above shows that her anxiety disorder is not manifested by most of the symptoms listed in the 70 percent criteria that would overall cause occupational and social impairment in most areas to include symptoms such as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  

The Board fully recognizes that the presence or absence of certain symptoms is not necessarily determinative.  However, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood is not demonstrated.  There is some suggestion that her psychiatric disorder has an adverse effect on her ability to work.  However, the record reflects that the Veteran has a good relationship with her spouse and daughter and that she remains active in community service organizations and a sorority.  There is no evidence that she has suicidal ideation or engages in obsessional rituals which interfere with routine activities.  Similarly, there is no evidence that she is unable to function independently or has impaired impulse control.  

A higher schedular rating of 100 percent also is not warranted as that rating requires evidence of total occupational and social impairment.  Neither the lay nor medical evidence of record discussed above shows that the Veteran has total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The fact that the Veteran is employed negates a finding of total social and occupational impairment.

In reaching this decision, the Board has considered the lay evidence.  The Board is fully aware that the Veteran is competent to report her symptoms, and that she has submitted credible statements as to her symptoms.  Here, the medical findings discussed directly address the Veteran's contentions and the criteria under which the Veteran's psychiatric disability is evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that an evaluation in excess of 50 percent should be assigned.

Thus, considering the medical and lay evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent rating (but not higher) for anxiety disorder are approximated from July 24, 2016.  38 C.F.R. § 4.130.

B. Uterine Fibroids

The Veteran has been assigned an initial 10 percent disability rating for uterine fibroids with vaginitis prior to January 16, 2016 under Diagnostic Code 7699-7613.  Upon review, the Board finds no other diagnostic code under which the Veteran's uterine fibroid disability is more appropriately rated.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 7613 pertains to disease, injury, or adhesions of the uterus.  Under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs, a 10 percent rating is warranted for symptoms that require continuous treatment.  A 30 percent evaluation is warranted for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116. 

During a VA examination in March 2010, the Veteran reported that she had periods lasting 12 days with clots and abdominal pain.  After X-rays were taken, she was told that she had a grapefruit-sized uterine fibroid that was causing a pulling sensation with running.  She was being treated with low-dose birth control pills to help control her periods but she indicated that her periods continued to be heavy.  The examiner indicated that the Veteran had a "fair" treatment response with symptoms "partially controlled" with medication.  The Veteran noted that she also had vaginitis that would cause heavy, yellow vaginal discharge and yeast infections every 6 months.  Although she was not being treated at the time of the examination, she would get over the counter medication to treat her yeast infections.  She noted that she had intermittent instances of vaginitis with remissions.  She reported frequent abdominal pain with a daytime voiding interval of less than 1 hour and voiding twice overnight.  She denied any lost work due to her uterine fibroids.  

During a VA examination in January 2016, the Veteran denied any urinary leakage.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether manifestations of the Veteran's uterine fibroid disability more closely approximate the criteria for a 30 percent rating under DC 7613 throughout the appeal period.  During the March 2010 VA examination, the Veteran's symptoms were only "partially controlled" on medication.  She continued to complain of abdominal pain and heavy bleeding despite continuous use of birth control.  She also noted vaginal discharge connected to her vaginitis.  In consideration thereof, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence demonstrates symptoms of the uterine fibroid disability that are not controlled by continuous treatment; therefore, a 30 percent rating under DC 7699-7613 is warranted for the entire rating period.  The 30 percent rating is the maximum allowed under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.

The Board notes that there is some evidence that the Veteran has bladder symptoms, specifically increased voiding frequency.  However, there is no opinion of record associating the Veteran's one-time complaint of increased voiding to her uterine fibroids or vaginitis.  Further, the Board finds it probative that the Veteran denied urinary incontinence and leakage in January 2016.   

C. Other Considerations

The Board acknowledges the Veteran's assertions regarding her psychiatric and uterine fibroids with vaginitis symptomatology.  The Veteran, as a lay person, is competent to provide evidence of how her disabilities affect her everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  The Board acknowledges that medical records associated with the claims file generally reflect the Veteran's contentions.  While the Board finds the Veteran credible, VA must consider only the factors enumerated in the rating criteria and other applicable regulations to rate a disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  As discussed above, the claimed symptoms for each service-connected disability are encompassed by the assigned ratings, and the evidence does not otherwise show that the Veteran is entitled to higher ratings.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) , the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected anxiety disorder and uterine fibroids with vaginitis, the evidence of record does not reflect that the disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  The rating criteria for the Veteran's initial 30 percent and currently assigned 50 percent disability rating for anxiety disorder specifically contemplate her symptoms, including sleep impairment, memory impairment, and panic attacks.  Additionally, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra.  The Veteran's service-connected uterine fibroids with vaginitis are evaluated as a disease of the disease of the uterus, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluation assigned.  Thus, the Board finds that the disability pictures resulting from the Veteran's anxiety disorder and uterine fibroids are adequately contemplated by the rating schedule.  There is also no evidence of frequent periods of hospitalization or interference with employment due to either service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for anxiety disorder and uterine fibroids during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, although the Veteran's spouse expressed concern about the Veteran's ability to maintain employment, the record shows that the Veteran was employed full time during the entire appeal period.  Consequently, TDIU is not before the Board.


ORDER

Entitlement to an initial rating in excess of 30 percent for service connected generalized anxiety disorder with memory loss is denied prior to July 27, 2016.

A rating of 50 percent, but no higher, is warranted from July 27, 2016 for the Veteran's service connected generalized anxiety disorder with memory loss.

An initial rating of 30 percent for service-connected uterine fibroids with vaginitis is granted for the entire rating period.


REMAND

The Veteran's most recent VA examinations of record for his service-connected pes planus and alopecia were in March 2010.  In an Informal Hearing Presentation received in October 2016, the Veteran's representative requested updated VA examinations to accurately reflect the Veteran's current symptoms.  The Board acknowledges that the duty to assist does not require a claim to be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, in reading the Veteran's April 2012 substantive appeal VA Form 9 alleging that the disabilities were worsening as she ages in conjunction with the October 2016 Informal Hearing Presentation requesting a new examination, the Board finds that the Veteran should be scheduled for a VA examination to assess the current severity of her service-connected pes planus and alopecia.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Additionally, the Veteran was provided VA examinations for her service-connected back and left knee disabilities in April 2010 and March 2010, respectively.  Those examinations were rendered inadequate by the more recent holding in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In that decision, the Court held in that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. at *8.  38 C.F.R. § 4.59 also requires testing range of motion of the opposite undamaged joint, if possible.  The March and April 2010 examiners did not include any of those findings.  Consequently, the claims for a higher rating for the Veteran's lumbar sprain and left knee disability must be remanded for an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any outstanding treatment records regarding the claims on appeal.

2. Then, arrange for an appropriate examination to evaluate the current manifestations and severity of the Veteran's service-connected pes planus.  The Veteran's electronic claims file must be made available to and reviewed by the clinician in conjunction with the examination.  All tests and studies deemed necessary should be accomplished.  All pertinent signs and symptoms necessary for rating pes planus should be reported in detail.

3. Then, arrange for an appropriate examination to evaluate the current manifestations and severity of the Veteran's service-connected alopecia.  The Veteran's electronic claims file must be made available to and reviewed by the clinician in conjunction with the examination.  All tests and studies deemed necessary should be accomplished.  All pertinent signs and symptoms necessary for rating alopecia should be reported in detail.

4. Thereafter, schedule the Veteran for VA spine and left knee examinations to determine the severity of his service-connected lumbar spine and left knee disabilities.  The Veteran's electronic claims file must be made available to and reviewed by the clinician in conjunction with the examination.  All tests and studies deemed necessary should be accomplished.  All findings and diagnoses must be fully reported.

a) The examination must be thorough and include all complaints, clinical findings, symptoms, and range of motion studies pertaining to the back and left knee.

b) Range of motion studies must include testing for pain in active motion and passive motion.  The examiner should also discuss pain in weight-bearing and nonweight-bearing ranges of motion.  If such are not applicable or possible to test, then the examiner should state such along with an explanation.

c) The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups for both the back and left knee disabilities.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time, then provide an explanation as to why.

d) Any neurological findings associated with the lumbar spine disability, such as radiculopathy and bowel or bladder incontinence, must be documented and an assessment of their severity must be noted.  If the Veteran reports such a neurological disorder, the examiner should indicate whether such is related to the Veteran's service-connected back disability.

A complete rationale must be provided for any opinion expressed.

6. After completion of the above and any additional development deemed necessary, readjudicate the claims on appeal.  If the decision remains less than a full grant of the benefits sought, the Veteran should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


